Citation Nr: 1445006	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-29 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative joint disease and osteoarthritis, as secondary to service-connected bilateral pes planus and left thigh quadriceps muscle herniation disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1985 to August 1985 and from November 1988 to October 1992.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that confirmed and continued denial of service connection for the claimed disability.  

In October 2012, the Veteran notified the Board that he did not want a Board hearing.

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

The Veteran was afforded a VA examination in May 2012 in order to determine the nature and etiology of the low back pain and whether such disorder was due to or caused by the service-connected bilateral pes planus and left thigh quadriceps muscle herniation disabilities, to include whether any low back disability was aggravated beyond its normal progression by the service-connected disabilities.  The examiner diagnosed mild degenerative joint disease of the lumbosacral spine and noted that arthritis was present.  The examiner opined that the back condition was less likely than not proximately due to or the result of the Veteran's service-connected bilateral pes planus and left thigh quadriceps muscle herniation.

The VA examiner did not, however, render a medical opinion as to whether the service-connected bilateral pes planus and left thigh quadriceps muscle herniation aggravated or worsened the low back disability, including degenerative joint disease and/or osteoarthritis.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the Veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  The Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

38 C.F.R. § 3.310, disabilities that are proximately due to, or aggravated by, service-connected disease or injury, provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not, however, concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (2013). 

The Board finds that the RO/AMC should ask the examiner who conducted the May 2012 VA examination (or a suitable replacement) to prepare an addendum and provide an opinion as to whether the low back disability, including degenerative joint disease and/or osteoarthritis, has been aggravated by the service-connected bilateral pes planus and left thigh quadriceps muscle herniation. 

The record shows that the Veteran has received treatment for the claimed low back disability in the VA Healthcare System, at the Atlanta, Georgia medical facility. The RO/AMC should obtain any VA treatment records for treatment of the claimed low back disability, dated from October 2012 to present, that are not already associated with the claims file. VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent VA treatment records showing treatment for the low back disability dated from October 2012 to present from the VA Healthcare System including the Atlanta VA clinic. 

2. After receiving any records requested above, contact the VA examiner who conducted the May 2012 VA examination (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the low back condition, including degenerative joint disease and/or osteoarthritis, is aggravated by the service-connected bilateral pes planus and left thigh quadriceps muscle herniation. 

If the examiner finds that the low back condition was aggravated by the service-connected bilateral pes planus and left thigh quadriceps muscle herniation, the examiner should report the degree of severity of the low back condition before the onset of aggravation and report the current level of severity of the low back disability. 

The examiner should comment on October 2009, January 2011 and April 2011 statements of the Veteran reporting that he favors one leg when he walks or stands and the February 2009 and April 2012 lay assertions of the Veteran's spouse that the Veteran stood to one side more than the other and carries most of the weight on the right side.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

The VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

3. After completing all indicated development, and any additional development deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

